 1                                                                                JS-6
 2
 3
 4
 5
 6                     United States District Court
 7                     Central District of California
 8
 9   PAUL PHAT TRAN et al.,                   Case № 5:19-cv-242-ODW (SHKx)
                  Plaintiffs,
10
          v.                                  JUDGMENT
11
     BAYVIEW LOAN SERVICING, LLC et
12   al.,
13                    Defendants.
14
15
16
          Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss, it is
17
     therefore ORDERED, ADJUDGED, and DECREED as follows:
18
          1.    Plaintiff shall recover nothing from Defendants;
19
          2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice.
20
21
          IT IS SO ORDERED.
22
23
          March 4, 2020
24
25
                                ____________________________________
26
                                         OTIS D. WRIGHT, II
27                               UNITED STATES DISTRICT JUDGE
28
